HARWOOD, Judge.
Suit below was on a common count claiming $200 for work and labor done.
The cause was tried by the court without a jury.
At the conclusion of the trial below the court entered a judgment in favor of the defendant.
Plaintiff duly filed a motion for a new trial, which was overruled.
The plaintiff below then perfected his appeal to this court.
Under appellant’s assignments of error, and specifications of error argued in his brief, the only point presented for review is the action of the lower court overruling appellant’s motion for a new trial on the ground that the judgment is contrary to the evidence.
In the trial below the appellant, a practicing attorney, testified that the appellee had employed him to obtain a parole for his son for a fee of $500, that he had performed services in connection with said employment and had received payments amounting to $300 from the appellee, but that $200 of said fee was due and unpaid.
The appellee and his wife testified in effect that the appellant had first stated that his fee would be $500, to which the appellee had replied that he could only pay $300, and the appellant would have to look to appellee’s son for any additional amount over $300, and that this was the agreement under which the appellant performed his services.
The evidence presented by the respective parties is in hopeless conflict. The trial court saw and heard the witnesses. The evidence presented by the appellee, if believed under the required rule, is ample in its tendencies to support the judgment entered. Under these conditions we are without any warrant whatsoever to disturb the conclusions of the trial court.
Affirmed.